Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”), dated as of May 28, 2012
(“Effective Date”), is by and between Cell Therapeutics, Inc., a Washington
corporation (the “Company”), and Socius CG II, Ltd., a Bermuda exempted company
(including its designees, successors and assigns, the “Investor”). Capitalized
terms used and not otherwise defined herein have the meanings set forth in
Section 10 of this Agreement.

RECITALS

A. The Company and the Investor desire to enter into this transaction to
purchase and sell shares of Series 15 Preferred Stock of the Company (the
“Preferred Shares”) convertible into shares (the “Conversion Shares”) of common
stock, no par value per share, of the Company (the “Common Stock”), and the
shares of Common Stock issuable upon exercise or exchange of the Warrants (the
“Warrant Shares”) pursuant to one or more currently effective shelf registration
statements on Form S-3, which has at least $67 million in aggregate offering
price worth of shares of Common Stock available for issuance thereunder
(Registration Numbers 333-161442 and 333-177506) (collectively, the
“Registration Statement”), and which Registration Statement has been declared
effective in accordance with the Securities Act of 1933, as amended (the “1933
Act”), by the United States Securities and Exchange Commission (the “SEC”).

B. Upon the terms and subject to the conditions of this Agreement, the Company
will issue and sell and the Investor will purchase up to (i) Forty Million
Dollars ($40,000,000.00) in the aggregate (the “Maximum Placement”) of shares of
Preferred Stock and (ii) five-year warrants to acquire shares of Common Stock
upon exercise or exchange of such warrants, in the form attached hereto as
Exhibit A (each, a “Warrant” and collectively, the “Warrants” and the shares of
Common Stock obtained upon the exercise or exchange of the Warrants,
collectively, the “Warrant Shares”).

C. Upon the terms and subject to conditions of this Agreement, the transactions
contemplated herein will be consummated in two or more closings: (i) on the
Initial Closing Date, the Investor shall purchase, and the Company shall issue
and sell, (x) an aggregate number of Preferred Shares equal in price to Twenty
Million Dollars ($20,000,000.00) (the “Initial Closing Preferred Shares”), which
shall be convertible into 20,000,000 Conversion Shares, and (y) a Warrant to
acquire two Warrant Shares for every three Conversion Shares issuable upon
conversion of the Initial Closing Preferred Shares actually purchased (the
“Initial Closing Warrant”); (ii) on the Second Closing Date, the Investor shall
purchase, and the Company shall sell, (x) an aggregate number of Preferred
Shares equal in price to up to Twenty Million Dollars ($20,000,000.00) and no
less than Ten Million Dollars ($10,000,000.00) ( the “Second Closing Preferred
Shares”), and (y) a Warrant to initially acquire up to two Warrant Shares for
every three Conversion Shares issuable upon conversion of the Second Closing
Preferred Shares actually purchased (the “Second Closing Warrant”); and (iii) on
the Final Closing Date, if any, the Investor shall purchase, and the Company
shall sell, (x) an aggregate number of Preferred Shares equal in price to the
entire remaining unfunded balance (if any) of the Maximum Placement (the “Final
Closing Preferred Shares”), and (y) a Warrant to initially acquire up to two
Warrant Shares for every three Conversion Shares issuable upon conversion of
Final Closing Preferred Shares actually purchased (the “Final Closing Warrant”).



--------------------------------------------------------------------------------

D. The Preferred Shares, the Conversion Shares, the Common Shares, the Warrants,
and the Warrant Shares are collectively referred to herein as the “Securities.”

E. The Company and the Investor acknowledge that the transactions described
herein are intended to be structured as, and are entered into under the
understanding that such transactions shall constitute at or above market
transactions for purposes of compliance with the rules and regulations of The
NASDAQ Stock Market LLC (“NASDAQ”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a) Purchase of Common Shares and Warrant. Upon the terms and subject to the
conditions set forth in this Agreement, including without limitation any
termination in accordance with this Agreement, the Company will issue and sell,
and the Investor will purchase and receive, the Securities, all as further
contemplated hereby.

(i) Initial Closing Preferred Shares and Initial Closing Warrant. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6(a) and 7(a)
below, the Company shall issue and sell to the Investor, and the Investor shall
purchase and receive from the Company, on the Initial Closing Date, (A) the
Initial Closing Preferred Shares, which shall be Twenty Thousand
(20,000) Preferred Shares, and which shall be convertible into Twenty Million
(20,000,000) Conversion Shares, along with (B) the Initial Closing Warrant for
the issuance of up to 13,333,332 Warrant Shares (the “Initial Closing”).

(ii) Second Closing Preferred Shares and Second Closing Warrant. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6(a) and 7(a)
below, the Company shall issue and sell to the Investor, and the Investor shall
purchase and receive from the Company, on the Second Closing Date, (A) the
Second Closing Preferred Shares, which shall be convertible into an aggregate
number of Common Shares equal to up to Twenty Million Dollars ($20,000,000.00)
but not less than Ten Million Dollars ($10,000,000.00), divided by the sum of
(i) the Closing Bid Price on the Trading Day prior to the Second Closing Date,
and (ii) $0.08375, and (B) the Second Closing Warrant to acquire up to two
Warrant Shares for every three Conversion Shares issued upon conversion of the
Second Closing Preferred Shares actually purchased (the “Second Closing”).

(iii) Final Closing Preferred Shares and Final Closing Warrant. In the event
that the Maximum Placement has not been funded upon the Second Closing, and
subject to the satisfaction (or waiver) of the conditions set forth in Sections
6(a) and 7(a) below, the Company shall issue and sell to the Investor, and the
Investor shall purchase and receive from the Company, on the Final Closing Date,
(A) the Final Closing Preferred Shares, which shall be an aggregate number of
Preferred Shares equal to (x) the Maximum Placement less the sum of the Initial
Closing Purchase Price and the Second

 

2



--------------------------------------------------------------------------------

Closing Purchase Price, (y) divided by the sum of (i) the Closing Bid Price on
the Trading Day prior to the Final Closing Date plus $0.08375, and (B) the Final
Closing Warrant to acquire up to two Warrant Shares for every three Conversion
Shares issued upon conversion of the Final Closing Preferred Shares actually
purchased (the “Final Closing”).

(b) Closings. The Initial Closing, the Second Closing, and the Final Closing (if
any) are each referred to in this Agreement as a “Closing.” Each Closing shall
occur on the applicable Closing Date at 7:00 a.m., San Francisco time, at the
offices of O’Melveny & Myers, LLP, Two Embarcadero Center, 28th Floor, San
Francisco, California or such other time and location as the parties shall
mutually agree.

(i) Initial Closing Date. The date and time of the Initial Closing (the “Initial
Closing Date”) shall be 7:00 a.m., San Francisco time, on the first
(1st) Business Day on which the conditions to the Initial Closing set forth in
Sections 6(a) and 7(a) below are satisfied or waived as set forth therein (or
such other date and time as is mutually agreed to by the Company and the
Investor). As used herein “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required by law to remain closed.

(ii) Second Closing Date. The date and time of the Second Closing (the “Second
Closing Date”) shall be 7:00 a.m., San Francisco time, on the sixty
(60) calendar day anniversary of the Initial Closing Date (or if such date is
not a Business Day, the next Business Day after such sixty (60) calendar day
anniversary) so long as the conditions to such Second Closing set forth in
Sections 6(a) and 7(a) below are satisfied or waived as set forth therein as of
such Business Day (or such other date and time as is mutually agreed to by the
Company and the Investor).

(iii) Final Closing Date. The date and time of the Final Closing, if any (the
“Additional Closing Date”) shall be 7:00 a.m., San Francisco time, on the thirty
(30) calendar day anniversary of the Second Closing Date (or if such date is not
a Business Day, the next Business Day after such thirty (30) calendar day
anniversary) so long as the conditions to such Final Closing set forth in
Sections 6(a) and 7(a) below are satisfied or waived as set forth therein as of
such Business Day (or such other date and time as is mutually agreed to by the
Company and the Investor).

(c) Payment of Purchase Price; Delivery of Common Shares and Warrants. Subject
to the restrictions set forth in Section 1(e) and elsewhere in this Agreement:

(i) Initial Closing Purchase Price. On the Initial Closing Date, (i) the
Investor shall pay Twenty Million Dollars ($20,000,000) (the “Initial Closing
Purchase Price”) to the Company as consideration for the Initial Closing
Preferred Shares and the Initial Closing Warrant to be issued and sold to the
Investor at the Initial Closing, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions as furnished to the
Investor and (ii) the Company shall (A) cause Computershare Investor Services
(together with any subsequent transfer agent, the “Transfer Agent”) through the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program to
credit the Initial Closing Preferred Shares to the Investor’s or its designee’s
specified account with DTC through its Deposit/Withdrawal at

 

3



--------------------------------------------------------------------------------

Custodian system, (B) deliver to the Investor the Initial Warrant pursuant to
which the Investor shall have the right to acquire the Initial Closing Warrant
Shares, (C) pay to the Placement Agent, by offset from the Initial Closing
Purchase Price, the portion of the Placement Agent Fee payable on the Initial
Closing Date, and (D) deliver to the Investor the other documents, instruments
and certificates set forth in this Agreement. For clarification purposes, the
Initial Closing Preferred Shares and the Initial Closing Warrants shall be
deemed to be issued to the Investor in a single unified transaction and not in
separate transactions.

(ii) Second Closing Purchase Price. On the Second Closing Date, (i) the Investor
shall pay the Second Closing Purchase Price to the Company as consideration for
the Second Closing Preferred Shares and the Second Closing Warrants to be issued
and sold to the Investor at the Second Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions as
furnished to the Investor and (ii) the Company shall (A) cause its Transfer
Agent through the DTC Fast Automated Securities Transfer Program to credit the
Second Closing Preferred Shares to the Investor’s or its designee’s specified
account with DTC through its Deposit/Withdrawal at Custodian system, (B) deliver
to the Investor the Second Closing Warrant pursuant to which the Investor shall
have the right to acquire up to the Second Closing Warrant Shares, (C) pay to
the Placement Agent, by offset from the Second Closing Purchase Price, the
portion of the Placement Agent Fee payable on the Second Closing Date, and
(D) deliver to the Investor the other documents, instruments and certificates
set forth in this Agreement. For clarification purposes, the Second Closing
Preferred Shares and the Second Closing Warrants shall be deemed to be issued to
the Investor in a single unified transaction and not in separate transactions.

(iii) Final Closing Purchase Price. On the Final Closing Date, if any, (i) the
Investor shall pay the Final Closing Purchase Price to the Company as
consideration for the Final Closing Preferred Shares and the Final Closing
Warrants to be issued and sold to the Investor at the Final Closing, by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions as furnished to the Investor and (ii) the Company shall
(A) cause its Transfer Agent through the DTC Fast Automated Securities Transfer
Program to credit the Final Closing Preferred Shares to the Investor’s or its
designee’s specified account with DTC through its Deposit/Withdrawal at
Custodian system, (B) deliver to the Investor the Final Closing Warrant pursuant
to which the Investor shall have the right to initially acquire up to the Final
Closing Warrant Shares, (C) pay to the Placement Agent, by offset from the Final
Closing Purchase Price, the portion of the Placement Agent Fee payable on the
Final Closing Date, and (D) deliver to the Investor the other documents,
instruments and certificates set forth in this Agreement. For clarification
purposes, the Final Closing Preferred Shares and the Final Closing Warrants
shall be deemed to be issued to the Investor in a single unified transaction and
not in separate transactions.

 

4



--------------------------------------------------------------------------------

(d) Placement Agent Fee. The “Placement Agent Fee” means a non-refundable fee
payable by the Company to Halcyon Cabot Partners, Ltd. (the “Placement Agent”)
in the amount of 5% of the amount that is actually funded by the Investor
pursuant to all Closings. The Placement Agent Fee shall be paid to the Placement
Agent with each Closing based on the amount funded in such Closing, by wire
transfer of immediately available funds, in an amount equal to 5% of the
applicable Closing Price.

(e) Restrictions on Closings. In addition to the restrictions on Closings
contained elsewhere in this Agreement:

(i) Insufficient Registered Shares. In no event shall a Closing occur to the
extent that (A) the total number of Securities covered by an effective
Registration Statement and Prospectus is insufficient to cover all of the
previously-issued and future-issuable Securities hereunder, including without
limitation all previously-issued and future-issuable Conversion Shares and
Warrant Shares (including all Warrant Shares issuable upon exercise or exchange
of all issued or issuable Warrants), or (B) any such Securities would not be
immediately freely tradable by the Investor upon issuance.

(ii) Investor Ownership Limit. In no event shall a Closing occur to the extent
that the number of Common Shares to be issued to the Investor at such Closing
(excluding all other shares of Common Stock and other voting securities then
owned or deemed beneficially owned by the Investor and its Affiliates (as
defined in Rule 144)) would result in the Investor exceeding the Investor
Ownership Limit.

(iii) Company Issuance Limit. In no event will the Company be required to issue
any Securities or make any payments if such issuances or payments would violate
the Company Issuance Limit.

(iv) Minimum Funding Requirements. If Investor is not able to purchase all of
the Second Closing Preferred Shares without exceeding the Company Issuance Limit
or the Investor Ownership Limit (excluding all other shares of Common Stock and
other voting securities then owned or deemed beneficially owned by the Investor
and its Affiliates (as defined in Rule 144)), then Investor shall fund a minimum
of Ten Million Dollars ($10,000,000.00) and in any event shall fund the maximum
amount it can fund without exceeding such limit and shall have thirty
(30) calendar days to fund the entire remaining unfunded balance up to the
Maximum Placement. If Investor does not fund the entire remaining unfunded
balance within this thirty (30) calendar day period, the restrictions in
Section 4(j) shall terminate immediately without further action required by
either party. If a minimum funding of $10,000,000.00 occurs at the Second
Closing, the Second Closing Warrant shall be issued pro rata (i.e. 50% of the
total Warrant that would be issued if the full $20,000,000.00 was funded) and,
provided the Final Closing is funded in full, the remaining Warrant Shares shall
be included in and issuable under the Final Closing Warrant. In such event, the
Company agrees to undertake reasonable best efforts to obtain stockholder
approval of the issuance of all Warrant Shares issuable under the Warrants
within the later of (i) sixty (60) calendar days of the date of the Second
Closing Date or (ii) one hundred ten (110) calendar days from the First Closing
Date.

 

5



--------------------------------------------------------------------------------

2. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor hereby represents and warrants to the Company as of the Effective
Date and each Closing Date:

(a) Organization; Authority. The Investor is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations thereunder. The execution and delivery of
this Agreement and performance by the Investor of the transactions contemplated
by this Agreement have been duly authorized by all necessary company or similar
action on the part of the Investor. Each Transaction Document to which it is a
party has been (or will be) duly executed by the Investor, and when delivered by
the Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Investor, enforceable against it in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Intent to Take Over. The Investor has no present actual intent to seek to
effect, or to assist others in effecting, a hostile acquisition of the Company
or to otherwise exercise control of the Company.

(c) Investor Status. At the time the Investor was offered the Securities, it
was, as of the date hereof, it is, and on the Closing Date, it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act, and is
not an entity formed for the sole purpose of acquiring the Securities. The
Investor is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.

(d) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Investor has had access to such information as
it deemed necessary in order to conduct any due diligence it has determined it
wants to do in connection with the purchase and sale of the Securities and its
decision to participate in such purchase and sale. The Investor is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment. The Investor understands
that nothing in this Agreement or any other materials presented to the Investor
in connection with the purchase and sale of the Securities constitutes legal,
tax or investment advice, and the Investor acknowledges that it must rely on
legal, tax and investment advisors of its own choosing in connection with its
purchase of the Securities.

(e) Short Sales and Confidentiality. Other than consummating the transactions
contemplated hereunder, the Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with the Investor,
executed any purchases or sales of the securities or derivatives of the Company
during the period commencing as of the time that the Investor first learned of
the specific purchase and sale transaction being effected pursuant to this
Agreement and ending immediately prior to the execution and delivery hereof. The
Investor

 

6



--------------------------------------------------------------------------------

has not at any time directly or indirectly, nor has any Person acting on behalf
of or pursuant to any understanding with the Investor, executed any Short Sales
of the securities or derivatives of the Company. Other than to other Persons
party to this Agreement and to its counsel and other professional advisors, the
Investor has maintained the confidentiality of all disclosures made to it in
connection with the transaction expressly contemplated by this Agreement
(including the existence and terms of this transaction).

(f) No Government Review. The Investor understands that no U.S. federal or state
agency or any other government or governmental agency has passed upon or made
any recommendation or endorsement of the Securities to be purchased hereunder.

(g) Beneficial Ownership. Immediately prior to executing this Agreement, the
Investor, together with its Affiliates, does not beneficially own any shares of
Common Stock or other voting securities of the Company. Immediately following
the Investor’s purchase of the Securities in any Closing hereunder, the
Investor, together with its Affiliates, will not beneficially own or be deemed
the beneficial owner of more than 9.9% of all of such Common Stock and other
voting securities of the Company as would be outstanding on the Closing date,
with beneficial ownership determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder (the “Investor
Ownership Limit”) .

(h) Compliance with Italian Laws. The Investor acknowledges its obligation to
comply with all Italian laws and regulations applicable to the transactions
contemplated hereby, including without limitation the requirement to notify the
Company and Commissione Nazionale per le Societa e la Borsa (i.e., “CONSOB”)
within five (5) Trading Days in the event its shareholdings exceed each of two
percent (2.0%) and five percent (5.0%) of the Company’s share capital (as well
as reductions below such thresholds).

(i) No Affiliation with Placement Agent. The Investor acknowledges that it is
not an affiliate of the Placement Agent.

The Company acknowledges and agrees that the Investor does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2 of
this Agreement.

 

3. COMPANY’S REPRESENTATIONS AND WARRANTIES.

Except as set forth in the SEC Reports described below, which shall qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby represents and warrants to the Investor as of the
Effective Date and each Closing Date:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth in the Company’s most recently filed Annual Report on Form 10-K. The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary, and all of such directly or indirectly owned
capital stock or other equity interests are owned free and clear of any Liens,
except for such Liens as would not reasonably be expected to result in a
Material Adverse Effect. All of the issued and outstanding shares of capital
stock of each Subsidiary are duly authorized, validly issued, fully-paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities of the Company.

 

7



--------------------------------------------------------------------------------

(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect, and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification except where the revocation,
limitation or curtailment would not reasonably be expected to result in a
Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof. Except for approvals of the Company’s board of
directors or a committee thereof as may be required in connection with any
issuance and sale of Securities to the Investor at the Second Closing (which
approvals shall be obtained prior to such applicable Closing), the execution and
delivery of this Agreement and the other Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance and reservation of shares
of Common Stock) have been duly authorized by the Company’s board of directors
and (other than the filing with the SEC of the prospectus supplement related to
the sale and offering contemplated hereby and by the Transaction Documents
pursuant to Rule 424(b) under the 1933 Act (the “Prospectus Supplement”)
supplementing the base prospectus forming part of the Registration Statement
(the “Prospectus”) and any other filings as may be required by any state
securities agencies or NASDAQ, no further filing, consent or authorization is
required by the Company, its board of directors or its shareholders or other
governing body, except as contemplated by this Agreement and the Warrants in
order to comply with the rules and regulations of NASDAQ. This Agreement has
been, and the other Transaction Documents will be prior to each Closing, duly
executed and delivered by the Company, and each constitutes or when so executed
and delivered will constitute the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party by the Company, the issuance and
sale of the Securities, and the consummation by the Company of the other
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, articles of association, bylaws, or other
organizational or charter documents, or (ii) conflict with, violate the terms
of, or constitute a

 

8



--------------------------------------------------------------------------------

default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and
(iii) above, such as would not reasonably be expected to result in a Material
Adverse Effect.

(e) Filings, Consents and Approvals. Except where the failure to obtain any such
consent, waiver, authorization or order, give any such notice or make any such
filing or registration would not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any Subsidiary is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
of the Articles of Amendment to the Company’s Articles of Incorporation,
required federal and state and Italy securities filings and such filings and
approvals (including shareholder approvals) as are required to be made or
obtained under the rules of the applicable Trading Markets in connection with
the transactions contemplated hereby (collectively, the “Required Approvals”),
each of which has been, or (if not yet required to be filed or obtained) shall
be, timely filed or obtained in accordance with applicable law and the terms and
conditions of this Agreement and the Warrants.

(f) Issuance of the Securities. The issuance of the Securities is, or prior to
the date of issuance will be, duly authorized and, upon each payment for and
issuance thereof in accordance with the terms of the Transaction Documents, will
be validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof. As of each Closing, the Company shall have reserved from its duly
authorized capital stock the maximum number of shares of Common Stock required
to be issued pursuant to the Securities issued or issuable at such Closing
(without taking into account any limitations with respect thereto). The issuance
by the Company of the Securities has been registered under the 1933 Act, the
Securities are being issued pursuant to the Registration Statement and all of
the Common Shares, Conversion Shares and Warrant Shares will be freely
transferable and freely tradable by the Investor without restriction at the time
of issuance.

(g) Capitalization. The capitalization of the Company is as described in the
Company’s most recently filed periodic SEC Report on Form 10-K, except for
issuances pursuant to this Agreement, stock option exercises, issuances pursuant
to equity incentive plans, conversions of outstanding notes or exercises of
warrants or cancellations under equity incentive plans or shares repurchased by
the Company to cover taxes upon the vesting of restricted stock. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except for

 

9



--------------------------------------------------------------------------------

various outstanding series of options and warrants described in the SEC Reports
and except as contemplated by this Agreement, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than pursuant to the Transaction
Documents) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities
or the number of shares of Common Stock or other securities issuable upon the
exercise, conversion or exchange of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities
that was not waived. No further approval or authorization of any shareholder or
the Board of Directors of the Company is required for the issuance and sale of
the Securities, except as contemplated by this Agreement and the Warrants in
order to comply with the rules and regulations of NASDAQ. Except as contemplated
by this Agreement, there are no shareholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s shareholders.

(h) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the date hereof (or such shorter period as
the Company was required by law to file such SEC Reports) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports, together with the related notes and schedules thereto, comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements, together with the related notes and
schedules, have been prepared in accordance with GAAP, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, (i) there has been no event, occurrence or
development that has had, or that could reasonably be expected to result in, a
Material Adverse Effect, (ii) the

 

10



--------------------------------------------------------------------------------

Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice, and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company equity incentive and incentive compensation plans.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened, against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign), which (i) challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities, or (ii) would, if there were an
unfavorable decision, reasonably be expected to result in a Material Adverse
Effect.

(k) Labor Relations. Except as disclosed in the SEC Reports, no material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company, which could reasonably be expected to
result in a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound, (ii) is
in violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted or described in the SEC Reports,
except as disclosed in the SEC Reports or where the failure to possess such
permits would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such

 

11



--------------------------------------------------------------------------------

property and do not materially interfere with the use made and proposed to be
made of such property by the Company and each Subsidiary and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties or for taxes that are being contested in
good faith and by appropriate proceedings, and except for Liens which would not
reasonably be expected to result in a Material Adverse Effect. Any real property
and facilities held under lease by the Company and each Subsidiary are held by
them under valid, subsisting and enforceable leases of which the Company and
each Subsidiary are in compliance.

(o) Patents and Trademarks. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar intellectual
property rights currently employed by them in connection with the business
currently operated by them that are necessary for use in the conduct of their
respective businesses as described in the SEC Reports and which the failure to
so have would reasonably be expected to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person, except for such as would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of the Company or any
Subsidiary.

(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost, except for such renewals or failures to obtain similar coverage from
similar insurers as would not reasonably be expected to have a Material Adverse
Effect.

(q) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors) that is required to be disclosed and is not disclosed, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than for
(i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) other employee benefits, including restricted stock programs and stock
option agreements under any equity incentive plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date hereof. The Company and each Subsidiary maintain
a system of “internal

 

12



--------------------------------------------------------------------------------

control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and are sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company is not aware of any material weakness or
significant deficiency in the Company’s or any Subsidiary’s internal controls
required to be disclosed in the SEC Reports that was not so disclosed. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.

(s) Certain Fees. Except as contemplated by this Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement or the other Transaction Documents. The Investor shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this
Section 3.1(s) that may be due in connection with the transactions contemplated
by this Agreement or the other Transaction Documents arising from any agreement
or arrangement entered into by the Company.

(t) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities, will not be, an “investment company” within the
meaning of the Investment Company Act.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company,
which rights will interfere with the transactions contemplated hereunder.

(v) Listing and Maintenance Requirements. Except as disclosed in the SEC
Reports, the Common Stock is registered pursuant to Section 12 of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Common Stock
is listed for and currently trading or quoted on The Nasdaq Capital Market and
the Italian Market. The Company is in compliance in all material respects with
all applicable listing and maintenance requirements. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from The Nasdaq
Capital Market or the

 

13



--------------------------------------------------------------------------------

Italian Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of such market.

(w) Disclosure; Non-Public Information. Except with respect to the information
regarding the transactions contemplated by this Agreement, the Transaction
Documents, and the exhibits, appendices and schedules hereto and thereto, that
will be, and to the extent that it actually is, timely publicly disclosed by the
Company, and notwithstanding any other provision in this Agreement or the other
Transaction Documents, neither the Company nor any other Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that the Company believes constitutes material, non-public information unless
prior thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information. All disclosure provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company and at its direction with
respect to the representations and warranties made herein are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company.

(x) No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 2 of this Agreement, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, sold any security, under circumstances that
would cause this offering of the Securities to be aggregated with prior
offerings by the Company in a manner that would require shareholder approval
pursuant to the rules of the Trading Markets on which any of the securities of
the Company are listed or designated unless the required shareholder approval
has been obtained. The issuance and sale of the Securities in accordance with
and subject to the terms and conditions of the Transaction Documents does not
contravene the rules and regulations of the Trading Markets.

(y) Tax Status. The Company and each of its Subsidiaries has made or filed (or
requested valid extensions for the filing of) all material federal, state and
foreign income and all other material tax returns, reports and declarations
required by any jurisdiction to which the Company or any Subsidiary is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith. Neither the Company nor any Subsidiary has executed a waiver with
respect to the statute of limitations relating to the assessment or collection
of any foreign, federal, state or local tax.

(z) Foreign Corrupt Practices. Neither the Company or any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary and at its direction, has directly or
indirectly violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

14



--------------------------------------------------------------------------------

(aa) Acknowledgment Regarding the Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length Investor with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to the
Investor’s purchase of the Securities. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the Company and its representatives.

(bb) Accountants. The Company’s accountants are set forth in the SEC Reports
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(cc) Registration Statements and Prospectuses.

(i) The Registration Statement is effective and covers, and is available for
use, in compliance with the 1933 Act and the rules and regulations thereunder
for the offering and sale of the Securities to be issued pursuant to the
Transaction Documents (including, as applicable, the resale by Investor of any
of the foregoing), including, without limitation, as to the “Plan of
Distribution” set forth therein at the time of each Closing. The Company has not
received any notice that the SEC has issued or intends to issue a stop-order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The Registration Statement meets, and the offering and sale of the Securities as
contemplated hereby will comply with, the requirements of Rule 415 under the
1933 Act. The Company currently meets the requirements for the use of Form S-3
under the 1933 Act with respect to the foregoing (including, without limitation,
as to General Instruction I.B.6 of Form S-3, as applicable).

(ii) The Registration Statement when it became effective (and since such time
has) complied, and hereafter (to the extent the Company is required pursuant to
Section 4(a) of this Agreement to maintain the effectiveness of the Registration
Statement), as amended or supplemented, shall at the time of any Closing, at the
time of any sale to or resale by Investor of any Securities, and at all times
during which the Registration Statement is deemed effective under the 1933 Act
and at all times during which a Prospectus and/or Prospectus Supplement is
required by the 1933 Act to be delivered in connection therewith, comply, in all
material respects, with the requirements of the 1933 Act, and did not and shall
not at any such time contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided that this representation and
warranty does not apply to statements in or omissions from the Registration
Statement made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein.

 

15



--------------------------------------------------------------------------------

(iii) Each Prospectus and/or Prospectus Supplement did comply, as of its date
and the date it was filed with the SEC and thereafter, and hereafter (to the
extent the Company is required pursuant to Section 4(a) of this Agreement to
maintain the effectiveness of the Registration Statement) shall, at the time of
any Closing, and at all times during which a Prospectus and/or Prospectus
Supplement is required by the 1933 Act to be delivered in connection therewith,
comply, in all material respects, with the requirements of the 1933 Act, and did
not and shall not at any such time contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation and
warranty does not apply to statements in or omissions from a Prospectus and/or
Prospectus Supplement made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein.

(iv) The Company has not and will not, directly or indirectly, use or refer to
any “free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act and as reasonably acceptable to
Investor. The Company is not and will not be an “ineligible issuer” (as defined
in Rule 405 under the Act).

 

4. OTHER COVENANTS AND AGREEMENTS OF THE PARTIES.

(a) Registration Statement. The Company shall have an effective registration
statement to cover the issuance and/or resale of the Securities, including the
Preferred Shares, the Conversion Shares and the Warrant Shares, at all times
from the Effective Date through the one-year anniversary of the Effective Date.
If all or any portion of the Warrants are exercised or exchanged at a time when
there is an effective registration statement to cover the issuance and/or resale
of the Warrant Shares, the Warrant Shares issued pursuant to any such exercise
or exchange shall be issued free of all legends. If at any time following the
Effective Date the Registration Statement (or any subsequent registration
statement registering the Warrant Shares) is not effective or is not otherwise
available for the sale or resale of the Warrant Shares, the Company shall
immediately notify the holders of the Warrants in writing that such registration
statement is not then effective and thereafter shall promptly notify such
holders when the registration statement is effective again and available for the
sale or resale of the Warrant Shares. If at any time following the final Closing
Date the Registration Statement (or any subsequent registration statement
registering the shares of Series 15 Preferred Stock and the Conversion Shares)
is not effective or is not otherwise available for the issuance of the shares of
Series 15 Preferred Stock or the Conversion Shares, as the case may be, the
Company shall immediately notify the Investor in writing that such registration
statement is not then effective and thereafter shall promptly notify the
Investor when the registration statement is effective again and available for
the issuance of the shares of Series 15 Preferred Stock or the Conversion
Shares, as the case may be. The Company shall use best efforts to keep a
registration statement (including the Registration Statement) registering the
issuance or resale of the Securities effective during the term of the Warrants
or, if earlier, until such time that all of the Securities become freely
tradable pursuant to Rule 144 or otherwise.

 

16



--------------------------------------------------------------------------------

(b) Compliance with Securities Laws. The Company covenants that it will comply
with the matters set forth in Section 3(cc) (without giving effect to any
exceptions contained in or contemplated by this Agreement) and shall take such
action with respect thereto as may be required in order to comply with all
applicable laws related thereto. In furtherance of the foregoing and for
clarification, in the event that the Registration Statement and/or the
Prospectus is not effective and/or properly available for use in accordance with
the 1933 Act for the offer and sale of the Warrants and Preferred Shares at any
time contemplated hereby, the Investor shall not be required to fund or effect
any Closing at such time.

(c) Compliance with Italian Laws. The Company shall cause Italian legal counsel,
at the Company’s sole cost and expense, to carry out on behalf of Investor the
requirement to notify the Company and CONSOB within five (5) Trading Days in the
event its shareholdings exceed each of two percent (2.0%) and five percent
(5.0%) of the Company’s share capital (as well as reductions below such
thresholds) and any similar notification requirements.

(d) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities as described in the Prospectus Supplement.

(e) Furnishing of Information. For a period of one year from the effective date,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as the
Investor owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will use commercially reasonable efforts to
prepare and furnish to the Investor and make publicly available in accordance
with Rule 144(c)(1) of the Securities Act such information as is required for
the Investor to sell the Securities under Rule 144 of the Securities Act. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration pursuant to the
Securities Act within the requirements of the exemption provided by Rule 144 of
the Securities Act. The Company represents and warrants that it is in material
compliance with all of the requirements (including, without limitation, the
reporting, submission and posting requirements) of Rule 144(c)(1) of the
Securities Act and Rule 405 of Regulation S-T, each as in effect and amended as
of the date hereof.

(f) Listing of Common Stock. For a period of one year from the Effective Date,
the Company hereby agrees to use commercially reasonable efforts to maintain the
listing of the Common Stock on the Trading Markets, and the Company shall use
commercially reasonable efforts to cause all of the Securities (including
without limitation the Warrant Shares and the Conversion Shares) to be listed on
each of the Trading Markets applicable as of the date of this Agreement no later
than the dates such Securities are issued. The Company further agrees that if
the Company applies to have the Common Stock traded on any trading market other
than the Trading Markets on which the Common Stock trades on the Effective Date,
it will include in such application all of the Securities (including without
limitation the Warrant Shares and the Conversion Shares) and will take such
other action as is necessary to cause all of the Securities to be listed on such
other trading market as promptly as possible.

(g) Fees. Except for (x) a $70,000.00 non-refundable document preparation and
negotiation fee payable to SNR Denton US LLP, which shall have been paid prior
to the

 

17



--------------------------------------------------------------------------------

Effective Date, and (y) as may be otherwise provided in this Agreement and any
of the other Transaction Documents, each party shall pay the fees and expenses
of its own advisers, counsel, accountants and other experts, if any, and all
other expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
acknowledges and agrees that SNR Denton US LLP solely represents the Investor,
and does not represent the Company or its interests in connection with the
Transaction Documents or the transactions contemplated thereby. The Company
shall pay (i) all Transfer Agent fees and expenses (including related fees and
expenses of any counsel to such persons), (ii) all fees and expenses relating to
the approval of the shares of Common Stock to be issued hereunder or under the
Warrants for book-entry transfer through the systems of the DTC, (iii) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the “blue
sky” laws, (iv) stamp taxes and other taxes and duties levied in connection with
the delivery of any Securities to the Investor, (v) all fees and expenses
relating to the listing or quotation of the shares of Securities on the Trading
Markets and (vi) the Registration Statement and Prospectus. The obligations of
the Company under this Section 4(g) shall survive the termination of this
Agreement.

(h) Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by the Investor in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and the Investor effecting a pledge of Securities shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document so long as the Investor continues to be the person with which the
Company interacts with respect to such Securities and this Agreement. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by the Investor. Notwithstanding anything in this
Section 4(g) to the contrary, the Investor shall not transfer any Warrant in
violation of Section 16 thereof, Investor shall inform any pledgee of such
transfer restriction prior to pledging such Warrant and the Company shall be
under no obligation to consent to a transfer of any Warrant to any pledgee,
regardless of whether the Company has been informed of such pledge or has
acknowledged the existence of such pledge.

(i) Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
simultaneously with the execution and delivery hereof, and (b) by 8:30 a.m. (New
York City time) on the fourth (4th) Trading Day following the Effective Date,
file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including the Transaction Documents as
exhibits thereto. To the extent reasonably practicable, the Company and the
Investor shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, except as may be required by
law. (i) as required by federal securities law in connection with the Prospectus
Supplement or the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (ii) to the extent such disclosure is
required by law or the regulations of the Trading Markets, in which case the
Company shall provide the Investor with prior notice of such disclosure
permitted under this subclause (ii) if reasonably practicable.

 

18



--------------------------------------------------------------------------------

(j) Additional Issuance of Securities. The Company agrees that for the period
commencing on the Effective Date and ending on the sixtieth (60th) day after the
date hereof, and subject to the last sentence of this Section 4(j) for the
period commencing on the Second Closing Date and ending on the sixtieth
(60th) day thereafter, neither the Company nor any of its Subsidiaries shall,
without the prior written consent of the Investor, (a) directly or indirectly,
issue, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of any share of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or file any registration statement under the Act (other than a
registration statement on Form S-8, a post-effective registration statement to
terminate or amend an effective registration statement, a resale registration
statement for shares issued in connection with an acquisition or other business
combination, a shelf registration statement, or a registration statement on Form
S-4, or a registration statement pursuant to Rule 462(b)) with respect to any of
the foregoing, or (b) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Common Stock, whether any such swap or
transaction described in clauses (a) or (b) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise; provided,
however, that nothing in the foregoing clauses (a) and (b) shall be construed as
limiting the Company’s ability to negotiate and/or otherwise prepare to
consummate a transaction following the expiration of the restricted period so
long as such transaction is not publicly announced prior to the expiration of
the restricted period. The provisions of this Section 4(j) shall not apply to
(i) the Securities to be issued and sold hereunder or issuable upon conversion,
exchange or exercise of the Securities, (ii) issuances of shares of Common Stock
issuable upon conversion or exchange of currently outstanding convertible notes,
(iii) issuances of shares of Common Stock upon the exercise or exchange of
currently outstanding warrants or amendments to the warrant agreements related
thereto, (iv) granting options or other securities under the Company’s incentive
compensation plans existing on the date hereof or issuances of shares of Common
Stock issuable in connection with outstanding awards thereunder as of the date
hereof, (v) issuances of shares of Common Stock issuable pursuant to agreements
in effect as of the date hereof or amendments related thereto, (vi) issuances of
shares of Common Stock in connection with strategic acquisitions, (vii) issuance
of common stock to fund tax withholding obligations related to the vesting of
outstanding incentive awards, or (viii) issuances of shares of Common Stock
subject to shareholder approval; provided, however, that in the case of clauses
(ii) and (iii) above, no shares of Common Stock shall be issued as a result of
an amendment to such securities after the date hereof and prior to the
expiration of the applicable restricted period. Notwithstanding the foregoing,
this Section 4(j) shall not apply (i) if the Common Stock is trading at a price,
on the 45th calendar day from the Second Closing Date, that is equal to, or
greater than, 90% of the Closing Bid Price of the Common Stock on the Trading
Day prior to the Second Closing Date, or (ii) if the Investor does not deliver
irrevocable funds to the Company in the amount of the Maximum Placement (i.e. a
total of $40,000,000.00) within thirty (30) calendar days after the Second
Closing Date.

(k) Reservation and Registration of Securities. As of the Effective Date, the
Company has reserved, and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of
(a) shares of Series 15 Preferred Stock for the purpose of enabling the Company
to issue the Preferred Shares issuable at the Initial Closing and once the
number of shares becomes ascertainable, the Second Closing and if applicable the
Final Closing,(b) in accordance with the terms of the Warrants, Warrant Shares
for the purpose

 

19



--------------------------------------------------------------------------------

of enabling the Company to issue the shares of Common Stock issuable upon
exercise of the Warrants in full, and (c) Conversion Shares for the purpose of
enabling the Company to issue the shares of Common Stock issuable upon
conversion of the shares of Series 15 Preferred Stock.

(l) Activity Restrictions. For so long as the Investor or any of its Affiliates
holds any Securities, neither the Investor nor any of its Affiliates will,
without the prior written consent of the Company, (a) vote any shares of Common
Stock owned or controlled by it (other than with respect to votes to increase
the number of authorized shares of the Company as may be required to enable the
Company to comply with the Transaction Documents), solicit any proxies, or seek
to advise or influence any Person with respect to any voting securities of the
Company , or (b) engage or participate in any actions, plans or proposals which
relate to or would result in (i) acquiring from any Person (including the
Company) additional securities of the Company, alone or together with any other
Person, which would result in exceeding the Investor Ownership Limit, (ii) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving the Company or any of its Subsidiaries, (iii) a sale or
transfer of a material amount of assets of the Company or any of its
Subsidiaries, (iv) any change in the present Board of Directors of the Company
or management of the Company, including any plans or proposals to change the
number or term of directors or to fill any existing vacancies on the Board of
Directors of the Company, (v) any material change in the present capitalization
or dividend policy of the Company, (vi) any other material change in the
Company’s business or corporate structure, including, without limitation, if the
Company is a registered closed-end investment company, any plans or proposals to
make any changes in its investment policy for which a vote is required by
Section 13 of the Investment Company Act, (vii) changes in the articles of
incorporation, bylaws or instruments corresponding thereto or other actions
which may impede the acquisition of control of the Company by any Person,
(viii) causing a class of securities of the Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(ix) a class of equity securities of the Company becoming eligible for
termination of registration pursuant to Section 12(g)(4) of the Securities Act,
or (x) any action, intention, plan or arrangement similar to any of those
enumerated above, (c) request the Company or its directors, officers, employees,
agents or representatives to amend or waive any provision of this Section 4(l)
or (d) directly or indirectly, on its or their own behalf or pursuant to any
understanding with any Person, execute or agree to execute any Short Sales of
the securities or derivatives of the Company or any transaction that would have
the effect of any Short Sales of the securities or derivatives of the Company.

(m) Integration. After this transaction, the Company shall not sell any security
(as defined in Section 2 of the Securities Act) of the Company (other than the
Securities) that would be aggregated with the sale of the Securities such that
the rules of the Trading Markets would require shareholder approval of this
transaction prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

(n) Certain Trading Activities. Investor covenants and agrees that during the
period beginning on the Trading Day immediately preceding the Effective Date and
ending on the Trading Day immediately following the later of the date on which
the Investor and its Affiliates no longer hold any Securities and the
termination of this Agreement, neither the Investor nor any of its Affiliates
nor any entity managed or controlled by the Investor will, directly or
indirectly, enter into or execute or cause or assist any Person to enter into or
execute any “short sale” (as such term is defined in Rule 200 of Regulation SHO,
or any successor regulation, promulgated

 

20



--------------------------------------------------------------------------------

by the SEC under the Securities Exchange Act of 1934, as amended) of the Common
Stock or trading derivative securities to the same effect.

(o) Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide the Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information. Notwithstanding the foregoing (but
subject to the terms of any such written agreement), to the extent the Company
delivers any material, non-public information to the Investor without the
Investor’s consent, the Company hereby covenants and agrees that the Investor
shall not have any duty of confidentiality with respect to, or a duty not to
trade on the basis of, such material, non-public information. The Company
understands and confirms that the Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

(p) Prospectus Availability and Changes. The Company will make available to the
Investor upon request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the Registration Statement) as the Investor
may reasonably request for the purposes contemplated by the Securities Act
within the time during which a Prospectus relating to the Securities is required
to be delivered pursuant to the Securities Act. The Company will advise the
Investor promptly of the happening of any event within the time during which a
Prospectus relating to the Securities is required to be delivered under the
Securities Act which could require the making of any change in the Prospectus
then being used so that the Prospectus would not include an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, and to advise the Investor promptly if, during such period, it
shall become necessary to amend or supplement the Prospectus to cause the
Prospectus to comply with the requirements of the Securities Act, and in each
case, during such time, to promptly prepare and furnish to the Investor, at the
Company’s expense, such amendments or supplements to the Prospectus as may be
necessary to reflect any such change or to effect such compliance. The Company
shall have no obligation to separately advise the Investor of, or deliver copies
to the Investor of, the SEC Reports, all of which the Investor shall be deemed
to have notice of.

(q) Indemnification of Investor. Subject to the provisions of this Section 4(q),
the Company will indemnify and hold the Investor, its Affiliates, and their
respective directors, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls the Investor or any of its Affiliates (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling Persons (each, a “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or

 

21



--------------------------------------------------------------------------------

relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents, or (b) any action instituted against any Investor Party by any
shareholder of the Company (other than an Affiliate of the Investor or any
governmental or regulatory agency) with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
material breach of the Investor’s representations, warranties or covenants
contained in the Transaction Documents or any agreements or understandings the
Investor may have with any such shareholder or any material violations by the
Investor of state or federal securities laws or any conduct by the Investor
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to such Investor Party. Any Investor Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Investor Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Investor Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Investor
Party under this Agreement (x) for any settlement by an Investor Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed or (y) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Investor Party’s breach of any
of the representations, warranties, covenants or agreements made by such
Investor Party in this Agreement or in the other Transaction Documents.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Common Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Common Shares held by such Person and
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection by Investor or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent in the form previously provided to the
Company (the “Irrevocable Transfer Agent Instructions”) to issue certificates or
credit shares to the account of Investor’s or its designee’s broker at DTC,
registered in the name of the Investor or its respective nominee(s), for the
shares of Common Stock issuable upon conversion of the Preferred Shares or, in
accordance with the provisions of the Warrant, upon exercise or exchange of the
Warrant. The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b) will be
given by the Company to the Transfer Agent with respect to the Securities, and
that the Securities shall otherwise be freely transferable on the books and

 

22



--------------------------------------------------------------------------------

records of the Company. If the Investor effects a sale, assignment or transfer
of the Conversion Shares or Warrant Shares after issuance thereof, the Company
shall permit the transfer and shall promptly instruct the Transfer Agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by the
Investor to effect such sale, transfer or assignment. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that the Investor shall be entitled, in addition to all
other available remedies, to an order and/or injunction restraining any breach
and requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

(c) Legends. Certificates and any other instruments evidencing the Securities
shall not bear any restrictive or other legend.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a) Conditions to Closing. The obligation of the Company hereunder to issue and
sell the Securities to the Investor at each applicable Closing is subject to the
satisfaction of each of the following conditions, at or before each applicable
Closing Date (except to the extent that the condition is expressly limited under
the applicable subparagraph of this Section 6(a) to a particular Closing or a
particular Closing Date), it being agreed and understood by the Company and the
Investor that each of these conditions is material, is beyond the Company’s
reasonable control, is for the Company’s sole benefit and shall only be deemed
to have been waived by the Company if the Company, acting in its sole
discretion, provides the Investor with prior written notice of the waiver
thereof :

(i) Solely with respect to the Initial Closing, the Investor shall have executed
each of the Transaction Documents to which it is a party and delivered the same
to the Company, except that the Second Closing Warrant shall be executed and
delivered by the Investor at the Second Closing and, if applicable, the Final
Closing Warrant shall be executed and delivered by the Investor at the Final
Closing.

(ii) Simultaneously with the applicable Closing, the Investor shall have
delivered to the Company the applicable Closing Purchase Price by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

(iii) The representations and warranties of the Investor shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and the Investor shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Closing Date.

 

23



--------------------------------------------------------------------------------

(iv) With respect to the Second Closing and, if any, the Final Closing, the
Company shall not have received notification from NASDAQ that the Closing would
violate the rules of such Trading Markets without stockholder approval (unless
stockholder approval has been obtained in compliance with such NASDAQ
notification.

 

7. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE.

(a) Conditions to Closing. The obligation of the Investor to purchase the
Securities at the applicable Closing is subject to the satisfaction of each of
the following conditions, at or before each applicable Closing Date (except to
the extent that the condition is expressly limited under the applicable
subparagraph of this Section 7(a) to a particular Closing or a particular
Closing Date), it being agreed and understood by the Company and the Investor
that each of these conditions is material, is beyond the Investor’s reasonable
control, is for the Investor’s sole benefit and shall only be deemed to have
been waived by the Investor if Investor, acting in its sole discretion, provides
the Company with prior written notice of the waiver thereof:

(i) Solely with respect to the Initial Closing, the Company shall have executed
each of the Transaction Documents to which it is a party and delivered the same
to the Investor, except that the Second Closing Warrant shall be executed and
delivered by the Company at the Second Closing and, if applicable, the Final
Closing Warrant shall be executed and delivered by the Company at the Final
Closing.

(ii) The Investor shall have received the opinion of Karr Tuttle Campbell, the
Company’s Washington counsel, dated as of the applicable Closing Date, in the
form previously provided to the Company.

(iii) Solely with respect to the Initial Closing and simultaneously therewith,
the Company shall have delivered to the Investor a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to the Investor, which
instructions shall have been delivered to and acknowledged in writing by the
Transfer Agent.

(iv) Except with respect to the Initial Closing, the Company shall have
delivered to the Investor (A) a certificate evidencing the valid existence of
the Company in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction of formation as of a date
within ten (10) days of the applicable Closing Date, and (B) a certified copy of
its Amended and Restated Articles of Incorporation, as amended to date, as
certified by the Washington Secretary of State within ten (10) days of the
applicable Closing Date.

(v) The Company shall have delivered to the Investor a certificate, in the form
reasonably acceptable to the Investor, executed by the Secretary of the Company
and dated as of the applicable Closing Date, as to (i) the resolutions
consistent with Section 3(c) as adopted by the Company’s Board of Directors in a
form reasonably acceptable to the Investor, (ii) the Articles of Incorporation
of the Company and (iii) the Bylaws of the Company, each as in effect at the
applicable Closing.

(vi) The Investor shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the applicable Closing Date, in
the form reasonably acceptable to the Investor, certifying that the
representations and warranties of

 

24



--------------------------------------------------------------------------------

the Company shall be true and correct in all material respects as of the date
when made and as of the applicable Closing Date as though originally made at
that time (except for representations and warranties that speak only as of a
specific date, which shall be true and correct as of such date); provided,
however, that, in respect of any representation and warranty that is required to
be so true and correct as of the applicable Closing Date, any information
disclosed by the Company in a filing with the SEC after the Effective Date but
prior to the applicable Closing Date shall be deemed to update the
representations and warranties automatically and without any further action on
the part of the Company, and the Company shall have performed, satisfied and
complied with in all material respects with the covenants, agreements and
conditions required to be performed, satisfied or complied with by the Company
at or prior to the applicable Closing Date.

(vii) Except with respect to the Initial Closing, the Company shall have
delivered to the Investor a letter from the Company’s transfer agent indicating
the number of shares of Common Stock outstanding on the applicable Closing Date
immediately prior to the applicable Closing.

(viii) The Common Stock (I) shall be designated for quotation or listed on the
Trading Markets and (II) shall not have been suspended, as of the applicable
Closing Date, by the SEC or the Trading Markets from trading on the Trading
Markets nor shall suspension by the SEC or the Trading Markets have been
threatened, as of the applicable Closing Date, in writing by the SEC or the
Trading Markets (other than with respect to the minimum bid price per share
requirements).

(ix) The Company is in compliance with all requirements (other than minimum bid
price per share requirements) in order to maintain listing or quotation on the
Trading Markets (including reporting requirements under the 1934 Act).

(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals and shall have made all required filings, in each case,
if any, necessary for the sale of the Securities at such Closing, including
without limitation, those required by the Trading Markets.

(xi) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by the Transaction Documents, and no
actions, suits or proceedings shall be in progress or pending by any Person that
seeks to enjoin, prohibit or otherwise adversely affect any of the transactions
contemplated by the Transaction Documents.

(xii) Since the Effective Date, no event or series of events shall have occurred
that have had, or reasonably would have, or result in, a Material Adverse
Effect, it being understood and agreed that no information filed with the
Commission after the Effective Date shall in any way limit or qualify the
occurrence of a Material Adverse Effect or Investor’s ability to rely on this
condition.

 

25



--------------------------------------------------------------------------------

(xiii) All shares of Common Stock, if any, required to be issued on or prior to
the Closing Date pursuant to the terms of the Warrants, including pursuant to
any exercise or exchange thereof, shall have been timely delivered to the
Investor pursuant to the terms thereof, in each case, prior to the applicable
Closing Date.

(xiv) The Company has a current, valid and effective Registration Statement and
the Prospectus shall be properly available for use to permit the lawful sale or
resale of the Securities to be issued at such Closing in connection herewith,
and has filed with the SEC and delivered to the Investor a Prospectus Supplement
in the form acceptable to the Investor with respect to the applicable Closing
and shall have included therein such information and matters relating to the
offering, the Securities, the plan of distribution, the sale of the shares of
Preferred Shares in connection herewith, and otherwise with respect to matters
related to the Registration Statement and the transactions contemplated hereby
as required and also as the Investor may request, all so that such information
is immediately prior to such Closing part of the current Prospectus forming part
of the Registration Statement in accordance with applicable securities laws and
the rules and regulations thereunder.

(xv) The Company has a sufficient number of duly authorized shares of Common
Stock reserved for issuance as may be required to fulfill its obligations
pursuant to the Transaction Documents.

(xvi) The aggregate number of Common Shares issuable to the Investor upon
conversion of the Preferred Shares or exercise or exchange of the Warrant Shares
to be issued at such Closing would not cause the Investor to exceed the Investor
Ownership Limit (excluding all other shares of Common Stock and other voting
securities then owned or deemed beneficially owned by the Investor and its
Affiliates (as defined in Rule 144) or the Company to exceed the Company
Issuance Limit.

(xvii) If any of the shares of Common Stock issuable upon conversion of the
Preferred Shares or issuable upon exercise or exchange of the Warrants cease to
be a “covered security” pursuant to Section 18 of the Act, the Investor shall
have received appropriate and customary assurances from the Company’s
independent legal counsel with respect to compliance with applicable state
securities and “blue sky” laws in connection with the issuance of such
Securities in connection with the applicable Closing.

(xviii) The Company is not, and will not be as a result of the applicable
Closing, in default of this Agreement, any other agreement between the Company
and the Investor, or any other material agreement listed, or required to be
listed under Item 601 of Regulation S-K under the 1934 Act, on any of Company’s
reports filed or required to be filed with the SEC, including without limitation
Forms 10-K, 10-Q or 8-K (each, a “Material Agreement”), following notice and the
opportunity to cure to the extent expressly applicable, other than any default
that has not had, and would not reasonably be expected to have, a Material
Adverse Effect.

 

26



--------------------------------------------------------------------------------

(xix) In connection with the Initial Closing only, the Company shall have paid
the applicable fees and expenses of counsel for Investor, SNR Denton US LLP, in
accordance with the provisions of Section 4(g), by wire transfer of immediately
available funds to an account designated by such counsel.

(xx) The Company shall have paid the Placement Agent Fee payable in connection
with such Closing to the Placement Agent in accordance with the terms hereof.

(xxi) All previously-issued Common Shares including Conversion Shares and
Warrant Shares are DWAC Shares in electronic form and are then freely tradable
by the Investor and without restrictive legend. For purposes hereof, “DWAC
Shares” means all Common Shares or other shares of Common Stock issued or
issuable to the Investor or any Affiliate, successor, designee or assign of the
Investor pursuant to any of the Transaction Documents, all of which shall be
(a) issued in electronic form, (b) freely tradable by the Investor or its
designee and legend free and without restriction on resale, and (c) timely
credited by Company to the specified Deposit/Withdrawal at Custodian account
with DTC under its Fast Automated Securities Transfer Program or any similar
program hereafter adopted by DTC performing substantially the same function, in
accordance with the Irrevocable Transfer Agent Instructions.

(xxii) The Company shall have delivered to the Investor such other documents,
instruments or certificates relating to the transactions contemplated by the
Transaction Documents as the Investor or its counsel may reasonably request.

 

8. TERMINATION.

(a) Automatic Termination. This Agreement shall terminate automatically upon the
occurrence of any of the following:

(i) if, at any time after the Effective Date, either the Company or the
Investor, or any director or executive officer of the Company or the Investor,
has engaged in a transaction or conduct related to the Company or the Investor,
as applicable, that has resulted in (a) an SEC enforcement action, or (b) a
civil judgment or criminal conviction for fraud or misrepresentation, or for any
other offense that, if prosecuted criminally, would constitute a felony under
applicable law;

(ii) if the Company or the Common Stock or any shares of Common Stock issued or
issuable upon conversion of the Preferred Shares or upon exercise or exchange of
the Warrants shall cease or fail to be listed for trading or quoted on an
Eligible Market (a “Trading Market Event”) if such Trading Market Event
continues for five consecutive days or more; and

(iii) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company.

 

27



--------------------------------------------------------------------------------

(b) Company Termination. The Company may terminate (a “Company Termination”)
this Agreement by providing advance written notice (“Termination Notice”) to the
Investor solely if the Company determines in good faith that such termination is
required in order for the Company to comply with NASDAQ rules; provided,
however, that in no event shall a Company Termination hinder, terminate or
otherwise affect the Company’s obligations under issued Preferred Shares or
Warrants and such termination shall otherwise have the effects set forth in
Section 8(d).

(c) Other Termination. The Investor may terminate this Agreement immediately by
written notice upon the occurrence of a Fundamental Transaction (as defined in
the Warrants) . The Company or the Investor may terminate this Agreement by
providing three (3) calendar days’ advance written notice to the other, if the
other party is in material breach or default of this Agreement or any other
Transaction Document or such party has committed any material anticipatory
breach, and such material breach or default is not cured within ten (10) Trading
Days after notice of such material breach or default is delivered to the
breaching party. In the event of the occurrence of any such material breach or
default that has not been cured (whether or not notice thereof has been given),
or the occurrence of a Trading Market Event which remains uncured, the Investor
shall not be required fund or effect any Closing. This Agreement may be
terminated at any time by the mutual written consent of both the Company and the
Investor, effective as of the date of such mutual written consent unless
otherwise provided in such written consent.

(d) Effect of Termination. In the event of termination by the Company or the
Investor pursuant to Sections 8(b) or 8(c), as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9(f)
(unless termination is automatic) and this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 8(a), 8(b) or 8(c) herein, this Agreement shall thereafter be of no
further force and effect, except as provided in Section 9(i) hereof and in this
Section 8(d). Nothing in this Section 8(d) shall be deemed to release the
Company or the Investor from any liability for any breach or default under this
Agreement or any of the other Transaction Documents occurring prior to such
termination, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement
arising prior to such termination, or to impair rights of indemnification under
this Agreement or any other Transaction Document. The termination of this
Agreement will have no effect on any Preferred Shares, Warrants or shares of
Common Stock issued upon conversion of Preferred Shares or upon exercise or
exchange of the Warrants, in each case previously issued or delivered, or on any
rights of any holder thereof. For the avoidance of doubt and notwithstanding
anything contained in this Agreement to the contrary, (a) all cash fees paid to
the Investor and to counsel for the Investor are non-refundable, and (b) any
issued or issuable Warrants (and any shares of Common Stock received pursuant to
the Warrants) shall be irrevocably issued or issuable as of the date delivered
(or, in the case of the shares issued under the Warrants, at the time specified
in the Warrants), irrespective of any termination of this Agreement.

 

28



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(e) Entire Agreement; Amendments. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written,

 

29



--------------------------------------------------------------------------------

with respect to such subject matter, which the parties acknowledge have been
merged into such documents, exhibits and schedules. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investor or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Business Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second (2nd) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the page following the signature pages attached hereto or such other address as
may be designated in writing hereafter in the manner set forth in this paragraph
(f).

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor (other than by merger). The
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company. Any assignment by either party
in violation of this paragraph (g) shall be void ab initio.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 4(q).

(i) Survival. The representations, warranties and covenants contained herein
shall survive the each Closing and the delivery of the Preferred Shares and the
Warrants and for a period of one year thereafter.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the

 

30



--------------------------------------------------------------------------------

words “without limitation.” The terms “herein,” “hereunder,” “hereof” and words
of like import refer to this entire Agreement instead of just the provision in
which they are found.

(l) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance pursuant to the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

(m) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Investor exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Investor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

(n) Trading Market Compliance. The Company shall not be obligated to issue any
Securities or pay any amounts under this Agreement, if (i) the issuance of such
Securities would result in the Company being deemed to issue (or to have issued)
shares in a transaction that is not at or above market under the rules of
NASDAQ, (ii) such issuance, together with all prior issues that are deemed to be
aggregated under the rules of NASDAQ, would exceed the Nasdaq Market Cap, or
(iii) such issuance would otherwise violate the Company’s obligations under the
rules or regulations of NASDAQ (collectively, the “Company Issuance Limit”),
except that such limitation shall not apply in the event that the Company
obtains the approval of its stockholders for issuances of such Securities as
required by the applicable rules of NASDAQ. Until and unless such approval is
obtained, the Company shall not issue any Securities to the extent such issuance
would result in the Company exceeding the Company Issuance Limit. In no event
will the Company be required to take any action pursuant to this Agreement,
including issuing any Securities hereunder or making any payments hereunder, if
such action requires stockholder approval under the rules of NASDAQ or any other
Eligible Market on which the Company is then listed and such approval has not
been obtained.

 

10. CERTAIN DEFINITIONS.

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

(a) “Eligible Market” means the New York Stock Exchange, the NYSE Amex, the
Nasdaq Global Select Market, the Nasdaq Global Market, and/or the Italian
Market.

(b) “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities and the Additional Investment Right, restrictions provided in the
Transaction Documents or as otherwise agreed or imposed by the Investor).

 

31



--------------------------------------------------------------------------------

(c) “Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document, (b) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (c) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination. With respect to Section 7(a) only,
“Material Adverse Effect” shall not include any such change, effect, event or
circumstance that resulted exclusively from (i) any change in the United States
or foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company and its Subsidiaries taken as a
whole, (ii) any change that generally affects the industry in which the Company
and its Subsidiaries operate that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (iii) any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (iv) any action taken by the Investor, its Affiliates or its
or their successors and assigns with respect to the transactions contemplated by
this Agreement, (v) the effect of any changes in applicable laws or accounting
rules that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, or (vi) any change resulting from compliance
with terms of this Agreement or the consummation of the transactions
contemplated by this Agreement.

(d) “Nasdaq Market Cap” means an aggregate number of shares of Common Stock
issued or issuable to the Investor (including shares of Common Stock issued or
issuable upon conversion of Preferred Shares and exercise or exchange of any
warrant issued to the Holder pursuant to this Agreement) equal to the lesser of:
(i) after aggregation under the rules and regulations of NASDAQ with any other
shares issued by the Company, 19.99% of the shares of Common Stock outstanding
on the date immediately preceding the Effective Date, and (ii) after aggregation
with the shares issued or issuable in connection with an acquisition, 19.99% of
the shares of Common Stock outstanding prior to entering into an agreement to
consummate an acquisition.

(e) “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

(f) “SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material),
including the exhibits thereto and documents incorporated by reference therein,
together with the Prospectus and the Prospectus Supplement; provided, however,
that “SEC Reports” shall not include any registration statements, prospectuses
or prospectus supplements filed by the Company pursuant to the Securities Act
that are unrelated to the transactions contemplated by this Agreement.

(g) “Subsidiaries” means any Person the Company owns or controls, or in which
the Company, directly or indirectly, owns a majority of the capital stock or
similar interest that would be disclosable pursuant to Regulation S-K,
Item 601(b)(21), and each of the foregoing, is individually referred to herein
as a “Subsidiary.”

 

32



--------------------------------------------------------------------------------

(h) “Trading Markets” means the Italian Market and the NASDAQ.

(i) “Transaction Documents” means, collectively, this Agreement, the Warrants,
and the Irrevocable Transfer Agent Instructions, as may be amended from time to
time.

[signature pages follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Securities
Purchase Agreement to be duly executed as of the Effective Date first written
above.

 

INVESTOR:

 

By: Terren Peizer Its:  Managing Director COMPANY:

 

By: James A. Bianco

Its: Chief Executive Officer



--------------------------------------------------------------------------------

Addresses for Notice

 

To Company:

 

Through May 31, 2012:

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Facsimile: (206) 272-4302

Attention: Louis A. Bianco

E-mail: LBianco@ctiseattle.com

 

Beginning June 1, 2012:

Cell Therapeutics, Inc.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Facsimile: (206) 272-4302

Attention: Louis A. Bianco

E-mail: LBianco@ctiseattle.com

with a copy (which shall not constitute notice) to:  

O’Melveny & Myers, LLP

Two Embarcadero Center

28th Floor

San Francisco, California 94111

Facsimile: (415) 984-8701

Attn: C. Brophy Christensen, Jr., Esq

  E-mail: bchristensen@omm.com  

 

  To Investor:     Socius CG II, Ltd.     Clarendon House     2 Church Street  
  Hamilton HM 11 Bermuda     Facsimile: (310) 444-4394     E-mail:
michael@sociuscg.com     with a copy (which shall not constitute notice) to:  

SNR Denton US LLP

1221 Avenue of the Americas

New York, New York 10020

Facsimile: (212) 768-6800

Attn: S. Elizabeth Foster, Esq.

E-mail: elizabeth.foster@snrdenton.com

 



--------------------------------------------------------------------------------

Exhibit A

Form of Common Stock Purchase Warrant